PER CURIAM.
These are consolidated appeals from a non-final order and a final judgment in a dissolution of marriage matter. The non-final appeal is hereby dismissed as moot. The final judgment dissolving the marriage is affirmed as modified. The provision in the final judgment dealing with the distribution of the proceeds of the bankruptcy proceeding involving husband and wife, *515along with the wife’s mother and a corporation, is deleted. The wife’s mother and the corporation were not parties to the proceeding and no ruling affecting them should have been made. As the trial court has retained jurisdiction in this matter, the proceeds eventually derived from the bankruptcy proceeding are subject to the court’s further orders after the bankruptcy proceeding is complete. The paragraph dealing with distribution of the bankruptcy assets is stricken and the judgment is affirmed as modified.
AFFIRMED AS MODIFIED.
DOWNEY, BERANEK and HURLEY, JJ., concur.